Citation Nr: 0619585	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  00-16 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his service connection claim for 
bilateral pes planus.  He responded with a timely Notice of 
Disagreement, and subsequently perfected his appeal upon the 
filing of a timely substantive appeal.  In January 2003, the 
veteran testified before a decision review officer at the RO.  
In March 2004 the veteran testified via videoconference 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are of record.  

This issue was originally presented to the Board in August 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied 
entitlement to service connection for bilateral pes planus.  

2.  The evidence received since the December 1990 denial of 
the veteran's claim for service connection for bilateral pes 
planus is cumulative and redundant of evidence already 
received, or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  




CONCLUSION OF LAW

1.  The December 1990 RO decision denying service connection 
for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  Evidence submitted since the RO's December 1990 decision 
is not new and material with respect to the claim for service 
connection for bilateral pes planus, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, for the reasons set forth below, the VA has 
complied with the duties to assist and notify the veteran in 
reference to the issue addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to service connection 
via RO letters issued in July 2002 and March 2005; and the 
rating decisions, statement of the case (SOC), supplemental 
statements of the case (SSOC), and the Board's August 2004 
remand order issued since 2000 to the present.  In addition, 
these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the VA medical centers where he has 
received treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in March 2000) and 
appealed prior to enactment 38 U.S.C.A. § 5103(a).  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial March 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  In 
the more recent case of Kent v. Nicholson,--- Vet. App. ----, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006), the Court further 
held "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim."  Kent at 
9 (emphasis added).  VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's application to reopen, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks to reopen his service connection claim for 
bilateral pes planus.  The RO denied the veteran's prior 
application to reopen within a December 1990 rating decision.  
The veteran failed to file a timely notice of disagreement 
regarding this determination; thus, the December 1990 denial 
became final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

According to the aforementioned December 1990 rating 
decision, the veteran's bilateral pes planus was found to be 
"a pre-service condition [which] was not aggravated by his 
active military service."  VA also found at the time that 
the veteran had current diagnoses, both VA and private, of 
bilateral pes planus.  

In support of his application, the veteran has submitted 
extensive private and VA medical treatment records for a 
variety of medical complaints, including pes planus.  While 
these records establish a current diagnosis of bilateral pes 
planus, they are silent as to the onset of this disability.  
The Board notes that this evidence is new, in that it was not 
of record at the time of the December 1990 denial, but it is 
not material, since evidence regarding a current diagnosis of 
bilateral pes planus was already before VA at the time of the 
prior final denial.  Therefore, submission of additional 
evidence which merely confirms facts already acknowledged by 
VA in 1990 is not material to the veteran's pending claim.  
None of the evidence submitted by the veteran or obtained by 
VA suggests his pes planus either began during military 
service, or was aggravated therein.  Therefore, it is not new 
and material evidence.  

The veteran contended on several occasions that he had no 
history of pes planus at the time he entered military 
service.  At both his January 2003 and March 2004 hearings, 
he stated that his pes planus did not exist prior to service, 
but had its onset during basic training.  In support of his 
claim, he also submitted several statements from family 
members echoing this contention.  However, these statements 
are also not new and material evidence.  As laypersons, the 
veteran's and his family's statements regarding medical 
causation, etiology, and diagnosis do not constitute new and 
material which is binding on the Board.  See Moray v. Brown, 
5 Vet. App. 211 (1993).  The Board also observes that the 
veteran's current contentions are essentially similar to 
those considered and rejected by VA within the 1990 denial 
and are thus not new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for 
bilateral pes planus.  In the absence of the submission of 
new and material evidence, his application to reopen this 
claim must be denied.  As a preponderance of the evidence is 
against the application to reopen, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

New and material evidence to reopen the veteran's claim for 
entitlement to service connection for bilateral pes planus 
has not been received, and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


